Title: Elisabeth-Angélique Lalouëlle to the American Commissioners, 18 September 1778: résumé
From: Lalouëlle, Elisabeth-Angélique
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<St. Malo, September 18, 1778, in French: Bernard-Alexandre Lalouëlle, my son, embarked in January, 1777, on the Reprisal, Capt. Wickes, as second surgeon at the salary of 72 l.t. per month, plus two shares of the prizes. He performed brilliantly the amputation of the arm of the second officer in command. When the Reprisal, having taken several prizes, docked in St. Malo in June of that year, my son visited me at home and came down with smallpox on the second day. Capt. Wickes came to see him, promised to pay all his expenses, and ordered him not to board the frigate until they were ready to sail because the French authorities were on the lookout for French officers. Yet my son received only 72 l.t. and a promise to be made first surgeon as soon as Capt. Wickes took the command of a larger ship.
The Reprisal sailed on September 14 and we never heard from my son since then. Rumor has it that the ship sank, without survivors, near Newfoundland. If such is the case, I beg you to remit to me, through Messrs. Desegray & Beaugeard, the sum that was owing to him, i.e. his salary from January to September, minus 240 l.t. he had already received.>
